ORDER
JOSEPH A. PRIVETERA of SHIP BOTTOM, who was admitted to the bar of this State in 1966 and was thereafter suspended from the practice of law by Order of the Court entered December 4, 1996, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that JOSEPH A. PRIVETERA is disbarred by consent; effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that in respect of all funds held by JOSEPH A. PRIVETERA pursuant to Rule 1:21-6, the restraints imposed in *42the Court’s Order of suspension shall continue pending the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys.